ORDER

PER CURIAM.
A jury convicted defendant of first degree murder in violation of section 565.020.1, RSMo 1994 and armed criminal action in violation of section 571.015, RSMo 1994. The trial court sentenced him to life imprisonment -without the possibility of probation or parole and a concurrent term of thirty years.
In this appeal, he raises one point. He alleges the trial court erred “in excluding evidence of specific acts of violence by [victim] of which [defendant] had knowledge, and further erred in refusing to instruct the jury on the affirmative defense of self-defense.”
No jurisprudential purpose would be served by a written opinion. No error of law appears. The judgment and sentence are affirmed pursuant to Rule 30.25.